DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al (US 2013/0285618) in view of Baarman et al. (US 2015/0207333)

Re Claims 1 and 13; Iijima discloses a wireless power transferring device and a method comprising (10), an external power supply device (12); 
a coil (11) configured to transfer the transfer power wirelessly; (Fig. 1) and 
a control circuit, (13) wherein the control circuit is configured to control the wireless transferring device to: (Fig. 1)
in response to the external power supply device being connected to the first interface communicate, based on power delivery communication, with the external power supply device to request information associated with a maximum supply power of the external power supply device, identify the maximum supply power of the external power supply device based on receiving the information associated with the maximum supply power set maximum transfer power less than the maximum supply power, (Specifically, the maximum power output from the AC power source 12 is limited to the power output threshold value),
wherein the maximum transfer power is set such that a difference between the maximum supply power and summed power of consumed power of the wireless power transferring device and the maximum transfer power is not greater than a specified power magnitude; (Its implicit and/or obvious that the maximum power transfer set would be greater than the internal resistance and less than the magnitude that would destroy the components within the transmission device and the load when power is transferred.)
generate the transfer power based on power supplied from the power supply device using the conversion circuit; transfer the generated transfer power to a wireless power receiving device using the coil; (par 0038-39)
receiving a request for power adjustment from the wireless power receiving device (par 0039; The control circuit 13 controls the AC power source 12 to regulate power supplied to the transmitting coil 11 according to power adjustment signals sent from the portable device 50.)
determine whether a request for power adjustment is for power adjustment exceeding the maximum transfer power based on receiving the request for power adjustment from the wireless power receiving device; adjust the transfer power using the conversion circuit in response to the request when the request for the power adjustment does not exceed the set maximum transfer power; and ignore the request to adjust the transfer power when the request for power adjustment exceeds the set maximum transfer power.(Par. 0039 However, the control circuit 13 limits AC power source 12 output at or below the power output threshold value.)
Iijima does not disclose a first interface comprising interface circuitry capable of being connected to the power supply and a conversion circuit configured to generate transfer power; 
However, Baarman discloses a first interface (53) comprising interface circuitry capable of being connected to the power supply (mains input) and a conversion circuit (54) configured to generate transfer power. (Fig. 4)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a conversion circuit of Baarman to the device of Iijima motivated by the desire to resonate the coil so that power is transmitted to the load in order to effectively charge the load. 

Re Claims 4 and 16; Iijima discloses wherein the control circuit is configured to control the wireless power transferring device to: determine that the request for the power adjustment exceeds the maximum transfer power based on estimating that power adjusted in response to the request exceeds the maximum transfer power. (par. 0039)

Re Claims 5 and 17; the combination discloses wherein the control circuit is configured to control the wireless power transferring device to: adjust an amount of current supplied to the coil using the conversion circuit in response to the request. (Par. 0168 of Baarman)

Re Claims 6 and 18; the combination discloses the request associated with the power adjustment via the coil. (Par. 0168 of Baarman, the request is based on the load)

Re Claims 7 and 18; the combination of Iijima in view of Baarman disclose wherein the control circuit is configured to control the wireless power transferring device to: providing the power adjustment to the wireless power receiving device based on the request for the power adjustment exceeding the maximum transfer power and also discloses communication between the transmitter and the receiver. 
The combination however does not disclose transmit a response associated with not providing the power adjustment to the wireless power receiving device based on the request for the power adjustment exceeding the maximum transfer power.
However, transmitting a communication signal from the transmitter to the receiver was known and it would have obvious one of the ordinary skill in the art at the filing of the invention to have transmitted a communication signal specifying the denial of service based on the request for power to exceed the maximum transfer power in order for the load to adjust its request of power to maximize power transfer and provide projection to the load. 

Re Claim 20; the combination of Iijima in view of Baarman disclose wherein the control circuit is configured to control the wireless power transferring device to: providing the power adjustment to the wireless power receiving device based on the request for the power adjustment exceeding the maximum transfer power and also discloses communication between the transmitter and the receiver. 
The combination however does not disclose wherein the maximum power is set to less than the identified maximum supply power. 
However, setting the maximum power in a range less than the identified maximum supply power was known based on the benefit of protecting the power supply from overloads as a result of inrush current/spikes would have been obvious to the ordinary skill in the art at the filing of the invention aimed in protecting the transmitter. 

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of references failed to disclose wherein the maximum transfer power is set such that a difference between the maximum supply power and summed power of consumed power of the wireless power transferring device and the maximum transfer power is not greater than a specified power magnitude.
However, the examiner respectfully disagrees, as indicated in the rejection, power must be transferred and also implicit and/or obvious that the maximum power transfer set would be greater than the internal resistance and less than the magnitude that would destroy the components within the transmission device and the load when power is transferred.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
07/12/2022
Primary Examiner, Art Unit 2836